DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1 and 5-6, the cancellation of claim 2, the addition of new claims 17-18 and the arguments presented has overcome the rejections and objection presented in the previous Office Action dated 05/14/2021. Therefore, the Examiner has withdrawn the previously presented rejections and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-4, 8-10 and 12-15 were rejected as being anticipated by Kobayashi and claims 11 and 16 were rejected as being unpatentable over the disclosures of Kobayashi in view of Chandhok. In addition, claims 5-7 were objected to as depending from a rejected base claim but also indicated as including allowable subject matter and that the claims would be allowable if rewritten in independent form to include the limitations of the claim from which they previously depend and any intervening claims. Presently, Applicant has amended independent claim 1 to include the subject matter of now cancelled claim 2, with the exception of the ammonium salt illustrated as formula (1) in claims 2 as originally presented. Applicant persuasively points out the disclosures of Kobayashi do teach the ammonium salt illustrated as formula (1), in original claim 2, but not the ammonium salt now included in claim 1 as formula (2). This amendment has overcome the rejection of claims 1-4, 8-10 and 12-15 as being anticipated by Kobayashi and the rejection of claims 11 and 16 as unpatentable over the disclosures of Kobayashi in view of Chandhok. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Kobayashi and/or Chandhok or that teach and/or suggest the chemically amplified resist composition as recited in independent claim 1 as amended. Therefore, independent claim 1 and claims 3-4 and 8-14 depending therefrom are allowable. 
Applicant has also amended previously objected to claims 5 and 6 by rewriting each claim in independent form to include the limitations of claim 1, as originally presented, from which they previously depended. The disclosures of Kobayashi and/or Chandhok fail to teach and/or suggest the limitations of now independent claims 5 and 6. Moreover the prior art fails to provide other relevant disclosures which either cure the deficiencies of Kobayashi and/or Chandhok or that teach and/or suggest the limitations of now independent claims 5 and 6. Therefore, independent claim 5, new claim 17 depending therefrom as well as independent claim 6, claim 7 and new claim 18 depending therefrom are allowable. Independent claim 14, which is directed to a pattern forming process, incorporates the allowable resist composition of amended claim 1. Therefore, independent claim 14 and claims 15-16 depending therefrom are allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899